Citation Nr: 0429260	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  01-00 337 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hypersensitivity to insect bites, and history of contact 
dermatitis secondary to iodine and iodine derivatives.   


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from July 1967 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin.                 


FINDING OF FACT

The appellant has a chronic condition of an adverse stinging 
insect reaction, with a history of generalized hives and 
anaphylactic type reaction secondary to insect bites; 
continuing to intermittently flare with exposure to insect 
bites.  He also has a history of contact dermatitis secondary 
to iodine and iodine derivatives.  The appellant does not 
experience disfigurement or other disabling problems.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for hypersensitivity to insect bites, and history of contact 
dermatitis secondary to iodine and iodine derivatives, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7806, 7819 (2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806, 7819, 7825 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

In the present case, given that this matter comes before the 
Board on appeal of a March 2000 rating action, and that the 
VCAA was not signed into law until November 2000, it was not 
until after the original rating action on appeal was 
promulgated did the RO provide notice to the appellant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, the Board observes that in regard to the issue 
on appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claim, including at a personal 
hearing.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the appellant has also been notified of 
the applicable laws and regulations that set forth the 
criteria for entitlement to an initial evaluation in excess 
of 10 percent for hypersensitivity to insect bites, and 
history of contact dermatitis secondary to iodine and iodine 
derivatives.  The discussions in the statement of the case 
and the supplemental statements of the case have further 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in June 2004 in which he was notified of 
the VCAA, the types of evidence he needed to submit, and the 
development the VA would undertake.  He was told what 
information and evidence was needed to substantiate a claim 
for an increased rating.  The letter specifically informed 
the appellant what was needed from him and what VA would 
obtain on his behalf.  For example, the letter told him that 
VA would help obtain medical records, employment records, or 
records from other Federal agencies.  The appellant was 
informed that he was responsible for providing sufficient 
information to VA so records could be requested.  Therefore, 
in light of the above, the Board finds that the VA's duty to 
notify has been fully satisfied, and that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence.  He was also 
provided with notice of the appropriate law and regulations 
pertinent to his increased rating claim.  He was further 
provided notice of what evidence he needed to submit, and 
notice of what evidence VA would secure on his behalf.  He 
was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran [appellant] regarding what further 
evidence he should submit to substantiate his claim."  
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in July 2000 and September 2001, the 
appellant underwent VA skin examinations which were pertinent 
to his increased rating claim.  The Board further observes 
that in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  In this regard, the 
Board notes that in a letter from the appellant to the RO, 
dated in August 2004, the appellant stated that he had no 
additional relevant medical evidence to submit and he 
requested that the RO take the next action in processing his 
claim.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

VA Medical Center (VAMC) outpatient treatment records, from 
February 1998 to June 1999, show that in August 1998, the 
appellant sought treatment for a bee sting.  At that time, it 
was noted that after the appellant was stung by a bee, he 
went to a local clinic for a shot.  It was reported that at 
present, the appellant had hives "all over" and that his 
leg was swollen.  The records reflect that the appellant was 
given medication and that his symptoms were "gradually 
better."  The diagnosis was "allergic to bees ? other 
insects [sic]."  The records also reflect that in November 
1998, the appellant stated that he was allergic to "insects, 
fire ants, and yellow jackets."  It was further noted that 
the appellant was allergic to iodine.  According to the 
records, in August 1999, the appellant underwent skin 
testing.  At that time, he reported that after the skin 
testing, his hands, feet, wrists, and neck became itchy and 
red.      

In November 1999, the RO received private medical records, 
dated in August 1998, which reflect that at that time, the 
appellant was treated for a "cutaneous allergic to an insect 
bite [sic]."  According to the records, the appellant had a 
history of multiple allergic sensitivities to stinging 
insects in the past, including fire ants and other insects.  
It was noted that while the appellant was in the military, he 
underwent allergy testing and desensitization therapy for up 
to five years.  It was further reported that the appellant 
had a bee sting emergency kit at home.  According to the 
records, the appellant was seeking treatment after being 
stung by a bee in the left popliteal fossa area and 
developing localized hives in that area.  The appellant 
subsequently developed some flushing and slight edema of the 
hands, flushing of the face and some burning discomfort, 
hives, and itching in the groin area.  He denied dizziness, 
tightness in the chest, shortness of breath, and chest pain.  
He had no nausea, vomiting, or abdominal pain.  The 
assessment was mild to moderate acute allergic reaction to an 
insect sting characterized by cutaneous flushing and 
localized hives, with no other angioedema and no other 
systemic effects noted.  The appellant was given Epinephrine 
and Benadryl, and his symptoms improved.  Upon his discharge, 
he was instructed to continue taking Benadryl for three days.        

By a March 2000 rating action, the RO granted the appellant's 
claim of entitlement to service connection for 
hypersensitivity to bee stings, fire ants, other insect 
bites, and iodine.  At that time, the RO assigned a 
noncompensable disability rating under Diagnostic Code 7899-
7819, effective from September 3, 1999, for the appellant's 
service-connected hypersensitivity to insect bites and 
iodine.  38 C.F.R. § 4.118.

A VA medical statement from M.N.B., M.D., Staff Physician, 
Allergy Service at the Minneapolis VAMC, dated in May 2000, 
shows that at that time, Dr. B. indicated that he had been 
seeing the appellant for the care and treatment of adverse 
stinging insect reaction.  Dr. B. noted that because of the 
severity of the appellant's reaction, it was decided that the 
appellant should start immunotherapy.  However, Dr. B. 
reported that unfortunately, the appellant developed an 
adverse reaction to his allergy shots.  Therefore, Dr. B. 
stated that it was decided to stop the shots and treat the 
appellant with (1) Epipen, and (2) Med Alert.  It was Dr. 
B.'s opinion that the appellant had a chronic condition of an 
adverse stinging insect reaction.  Dr. B. also recommended 
that the appellant limit his activity to avoid areas where he 
would be in contact with stinging insects.      

In July 2000, the appellant underwent a VA skin examination.  
At that time, he stated that he first noted a tendency 
towards an extreme reaction to insect bites in 1971, while he 
was in the military and was bitten by a fire ant on the foot.  
The appellant indicated that after he was bit by a fire ant, 
he was treated for a severe allergic reaction to the bite and 
was given Benadryl and Epinephrine.  He reported that 
subsequently, he noted that he also had severe reactions to 
bee stings and deer fly bites.  According to the appellant, 
his most recent reaction was approximately one year ago when 
he developed hives and chest tightness after a bee sting.  
The appellant stated that he had had approximately six 
emergency room visits due to severe reactions to insect 
bites, which had generally been treated with Benadryl and 
Epinephrine.  He indicated that he carried an Epipen with him 
at all times for protection from an anaphylactic type 
reaction, and that he took Hydroxyzine.  According to the 
appellant, he had persistent skin reactions at the sites of 
bites.  The examining physician reported that the appellant 
pointed to an area on his right medial lower leg and to an 
area on his left anterior thigh as evidence of skin reactions 
to bites.  The appellant noted that those areas were areas 
where he was bitten by a tick.  According to the examiner, 
the appellant developed flaring pruritus and redness at the 
bite sites.  The appellant indicated that generally, such 
areas took approximately nine to 12 months before they 
completely resolved.  He reported that he had undergone Lyme 
vaccination earlier that year.  The appellant stated that 
because of his sensitivity to insect bites, he had moved from 
his prior home of 40 acres in a wooded setting to a more open 
area.  According to the appellant, he tended to avoid outdoor 
activity due to his hypersensitivity to insect bites.  He 
stated that he also had a history of a red, inflamed, itching 
rash which developed at the sites of iodine and Betadine 
application.  He reported that he first noted his iodine 
sensitivity in 1982, and that he had subsequently tended to 
avoid direct contact with iodine and Betadine.  

Upon physical examination, the examining physician noted that 
the appellant had a two by two millimeters (mm.), excoriated, 
slightly pink papule, with central pinpoint eschar on the 
right medial lower leg at the site where the appellant had 
reported a history of a previous tick bite.  There were no 
signs of infection.  According to the examiner, the 
appellant's left anterior thigh showed a slightly larger, 
four by four mm. pink papule, with central punctum at the 
site where the appellant had reported a history of a previous 
tick bite.  There were no signs of infection.  The diagnoses 
were the following: (1) history of hypersensitivity, with 
history of generalized hives and anaphylactic type reaction 
secondary to insect bites, potentially life-threatening; 
continuing to intermittently flare with exposure to insect 
bites, (2) persistent localized reaction at site of insect 
bites, noted upon current examination at the right medial 
lower leg and left anterior thigh, and (3) history of 
"consistent with contact dermatitis [sic]," secondary to 
iodine and Betadine, currently not flaring.        

In an October 2000 rating action, the RO increased the 
disability rating for the appellant's service-connected 
allergic skin reaction, from noncompensable to 10 percent 
disabling under Diagnostic Code 7899-7819, effective from 
September 3, 1999.  38 C.F.R. § 4.118.

A VA skin examination was conducted in September 2001.  At 
that time, it was noted that the appellant had served as a 
minister while he was in the military, and that he had 
retired from the ministry after a heart attack a few years 
ago.  The examining physician reported that the appellant had 
a history of allergies to stinging insects, deer flies, bees, 
and fire ants, and a history of contact dermatitis to iodine.  
The examiner noted that according to the appellant, at 
present, he lived in a house with a screen porch and was 
afraid to go outside because of his fear of stinging insects.  
The examiner indicated that Dr. B. had tried to desensitize 
the appellant, but that because the appellant was so 
allergic, he could not tolerate the desensitization.  
According to the examiner, the appellant had laryngeal edema 
with his last bee sting, accompanied by severe, generalized 
urticaria.  The diagnosis was allergy to insects.            

In February 2003, the RO received VAMC outpatient treatment 
records from January 1999 to January 2003.  The records show 
that in May 2000, it was noted that allergy shots for the 
appellant were attempted, but that he was unable to tolerate 
the shots.

In March 2003, the RO received a private medical report from 
M.E.C., M.D., dated in March 2003, which reflects that at 
that time, the appellant underwent an allergy consultation.  
In the report, Dr. C. noted that in 1999, the appellant was 
stung by a bee and experienced acute onset of rapidly 
progressive, raised, red, pruritic welts over his trunk, 
abdomen, and extremities.  Dr. C. indicated that the 
appellant was treated with a Benadryl injection which caused 
his symptoms to improve and then disappear without residual.  
There was no associated shortness of breath, alteration of 
consciousness, vomiting, diarrhea, wheezing, or other 
symptoms to suggest anaphylaxis.  Dr. C. stated that 
according to the appellant, although he subsequently 
underwent skin testing which confirmed his sensitivities, it 
was decided venom immunotherapy should not be administered.  
Since that time, the appellant had sustained no subsequent 
stings.  Upon physical examination of the appellant's skin, 
there was no eczema, urticaria, or angioedma.  Detailed 
allergy skin testing by serial prick and intradermal method 
using standard protocol to Hymenoptera venom showed strong 
positive reactivity to wasp, yellow jacket, white-faced 
hornet, and yellow hornet at a strength of 0.1 mcg/ml.  No 
significant reaction was observed to honeybee venom.  The 
diagnoses were the following: (1) stinging insect 
hypersensitivity, systemic type, confined to the skin, and 
(2) hypersensitivity to fire ants, by history.  Dr. C. 
reported that he had discussed with the appellant the option 
of venom immunotherapy, but that his advice was to withhold 
that form of treatment in view of the appellant's 
cardioselective beta-blocking agent used in treatment of his 
coronary artery disease.     

In March 2003, the RO received a lay statement from the 
appellant's wife.  In the statement, the appellant's wife 
indicated that in August 1998, the appellant developed hives 
after he was stung by a bee.  The appellant's wife also noted 
that according to Dr. C., the appellant was unable to undergo 
the desensitization process because he took a beta-blocker 
for his heart condition which severely limited epinephrine's 
effectiveness.  Thus, the appellant's wife reported that the 
appellant could not be desensitized to protect against future 
stings, and that that severely limited the amount of time he 
could be outside during the summer months without putting 
himself in danger.       

In March 2004, the RO received VAMC outpatient treatment 
records from June to December 2003.  The records show that in 
June 2003, it was noted that the appellant had insect 
allergies and that he carried an Epipen, but that he had been 
able to avoid problems.  It was also reported that the 
appellant was currently active and that he biked and jogged 
up to one mile.  The assessment was of insect allergies, and 
that the appellant should continue avoidance.  

In March 2004, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had attempted 
immunotherapy, but that he had had an adverse reaction to his 
allergy shots.  The appellant stated that another reason why 
he was unable to undergo the desensitization process was 
because he took beta-blockers for his heart condition which 
limited the effectiveness of immunotherapy.  He noted that 
because of his insect sensitivity, he had to move from his 
house in a wooded area to a house in an open area.  According 
to the appellant, he could not enjoy outdoor activities, such 
as fishing, due to his insect sensitivity.  The appellant 
further stated that although he was retired, he was still 
interested in certain types of employment.  In this regard, 
the appellant noted that he had a friend in the real estate 
business who was interested in hiring him, but that he had to 
refuse the offer because there was a risk that he would have 
to show houses which were inundated with bees.  The appellant 
also indicated that he considered applying for a job at a 
veteran's cemetery where he would have to mow the cemetery 
lawn, but that he decided against applying because he was 
afraid of being outside where he could be stung by bees.  At 
the time of the appellant's hearing, the appellant submitted 
articles pertaining to treatment for allergic reactions from 
insect stings.  


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Schedule), but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2004).

As the appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since September 
1999.      

The appellant's service-connected hypersensitivity to insect 
bites and history of contact dermatitis secondary to iodine 
and iodine derivatives, is not listed on the Schedule; the RO 
assigned Diagnostic Code 7899-7819.  See 38 C.F.R. § 4.27 
(2004) (unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  The disability is currently rated as 
10 percent disabling.  The most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.118, Diagnostic Code 7819 which is 
under the schedule of ratings for the skin.  In this regard, 
the Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating the skin.  Compare 38 C.F.R. § 4.118 
(2002), with 38 C.F.R. § 4.118 (2003).  As the appellant's 
appeal was pending at the time the applicable regulations 
were amended, the appellant is entitled to consideration 
under the old criteria, and under the new regulations.  
However, as the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the appellant is not entitled to consideration of the amended 
regulations prior to the established effective date.  
38 U.S.C.A. § 5110(g)(West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see also Green v. Brown, 10 Vet. App. 111, 116-119 (1997).     

The appellant was provided with notice of the change in the 
rating criteria in a February 2003 Supplemental Statement of 
the Case, and was given the opportunity to provide additional 
evidence or argument on the issue on appeal.  In a letter 
from the appellant to the RO, dated in August 2004, the 
appellant stated that he had no additional relevant medical 
evidence to submit and he requested that the RO take the next 
action in processing his claim.  Therefore, in light of the 
above, the Board finds that there is no prejudice to the 
appellant in the Board's adjudication of the claim under both 
sets of criteria.  See Bernard, 4 Vet. App. at 384, 392-94.    

Under the old criteria, ratings under Diagnostic Code 7819 
for new, benign skin growths were rated as analogous to 
scars, disfigurement, etc.  That diagnostic code further 
indicated that, unless otherwise provided, the disorder would 
be rated under Diagnostic Codes 7807 through 7819 as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. § 
4.118, Diagnostic Code 7819 (2002).

Under the former criteria of Diagnostic Code 7800, a 10 
percent rating is warranted for moderately disfiguring scars 
of the head, face, or neck.  A 30 percent rating is warranted 
for severely disfiguring scars of the head, face, or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent rating is 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).        

A note following the diagnostic code provides that, when in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating may be increased to 80 percent, the 30 percent rating 
to 50 percent, and the 10 percent rating to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for VA Central Office 
rating, with several unretouched photographs.  Id.     


Under the former criteria of Diagnostic Code 7803, scars that 
are superficial, poorly nourished, with repeated ulceration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  Scars that are superficial, and 
tender and painful on objective demonstration warrant a 10 
percent evaluation under the former criteria of Diagnostic 
Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Other scars may be rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).   

Under the former criteria for Diagnostic Code 7806 for 
eczema, a 10 percent evaluation is warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).    

Under the revised rating criteria, Diagnostic Code 7819 
provides that benign skin neoplasms should either be 
evaluated based on disfigurement of the head, face, or neck 
under Diagnostic Code 7800; as scars under Diagnostic Codes 
7801 to 7805; or based on impairment of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2004).

Under the new Diagnostic Code 7800, for disfigurement of the 
head, face, or neck, a 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with two or three characteristics of disfigurement.     

A 50 percent rating is warranted for a skin condition with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent rating is 
warranted for a skin condition with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).     

The Diagnostic Code also provides the following notes:

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are:

(1.)  Scar 5 or more inches (13 or more 
centimeters (cm.)) in length.  (2.)  Scar 
at least one-quarter inch (0.6 cm.) wide 
at widest part.  (3.)  Surface contour of 
scar elevated or depressed on palpation.  
(4.)  Scar adherent to underlying tissue.  
(5.)  Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 sq. 
cm.).  (6.)  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches 
(39 sq. cm.).  (7.)  Underlying soft 
tissue missing in an area exceeding six 
square inches (39 sq. cm.).  (8)  Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  
Id.   

Note (2): Tissue loss of the auricle under Diagnostic Code 
6207 (loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), are rated 
as appropriate.  Id.     

Note (3): When evaluating under these criteria, unretouched 
color photographs are taken into consideration.  Id.       

Effective August 30, 2002, scars, other than head, face, or 
neck scars, that are deep or cause limited motion are rated 
under Diagnostic Code 7801.  Where there is evidence of such 
a scar area or areas exceeding 6 square inches (39 sq. cm.), 
a 10 percent evaluation will be assigned.  A 20 percent 
evaluation is warranted where there is evidence of a scar 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent evaluation is warranted where there is evidence of a 
scar area or areas exceeding 72 square inches (465 sq. cm.).  
A 40 percent evaluation for area or areas exceeding 144 
square inches (929 sq. cm.) is assignable.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2004).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. 
§ 4.25 (2004).  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1) (2004).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (2) (2004).  

Superficial scars (not associated with underlying soft tissue 
damage) other than on the head, face, or neck, that do not 
cause limited motion may be assigned a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).

Under the revised criteria for Diagnostic Code 7803, 
superficial, unstable scars warrant a 10 percent evaluation.  
An unstable scar is one where, for any reason, there is 
frequent loss of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination, warrant a 10 
percent disability rating.  A superficial scar is not one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2004).   

Under the revised criteria for Diagnostic Code 7805, the 
criteria are essentially the same as the former criteria for 
Diagnostic Code 7805 as scars may be rated on the limitation 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (2004).       

The revised criteria for Diagnostic Code 7806 provides that a 
noncompensable evaluation will be assigned if dermatitis or 
eczema involves less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and no more 
than topical therapy was required during the past 12-month 
period.  A 10 percent evaluation will be assigned where at 
least 5 percent, but less than 20 percent of the entire body 
or at least 5 percent, but less than 20 percent of exposed 
areas are affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assigned for 20 to 40 percent of the entire body, or 20 to 40 
percent of exposed areas affected, or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not constantly 
during the past 12-month period.  A 60 percent rating is 
assigned for dermatitis or eczema covering more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12- month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2004).       

In the instant case, the appellant maintains that his current 
rating is not high enough in light of the disability that his 
hypersensitivity to insect bites and iodine causes.  He 
indicates that when he experiences an insect bite, he 
develops hives.  In addition, the appellant notes that 
because of his insect sensitivity, he had to move from his 
house in a wooded area to a house in an open area.  Moreover, 
according to the appellant, he cannot enjoy outdoor 
activities, such as fishing, due to his insect sensitivity 
and his fear of being bitten.  The appellant submitted a lay 
statement from his wife in support of his contentions.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).         

After careful consideration of all the evidence, and the old 
and revised criteria for rating skin disabilities, the Board 
finds that the appellant's service-connected hypersensitivity 
to insect bites and iodine is properly rated as being no more 
than 10 percent disabling.  

In considering the appellant's service-connected 
hypersensitivity to insect bites and iodine under the old 
rating criteria, it is noted that he is currently evaluated 
at the maximum rating allowable under Diagnostic Codes 7803 
and 7804.  

In addition, there is no objective medical evidence showing 
that the appellant's hypersensitivity to insect bites and 
iodine is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement for a 30 percent 
rating under the former criteria for Diagnostic Code 7806.  
In this regard, the Board recognizes that private medical 
records show that in August 1998, the appellant was treated 
for an allergic reaction to an insect bite.  At that time, 
the assessment was mild to moderate acute allergic reaction 
to an insect sting characterized by cutaneous flushing and 
localized hives, with no other angioedema and no other 
systemic effects noted.  However, the Board notes that the 
appellant was given Epinephrine and Benadryl, and his 
symptoms improved.  The Board further observes that although 
the appellant was diagnosed with persistent localized 
reaction at site of insect bites in his July 2000 VA 
examination, a March 2003 private medical report shows that 
at that time, upon physical examination of the appellant's 
skin, there was no eczema, urticaria, or angioedema.  
Therefore, the Board concludes that a rating in excess of 10 
percent for hypersensitivity to insect bites and iodine is 
not warranted under the old criteria for Diagnostic Code 
7806.       

Furthermore, the Board finds that the appellant does not meet 
the criteria for a 30 percent rating under the old Diagnostic 
Code 7800.  In this regard, the Board observes that there is 
no evidence of record showing that the appellant's 
service-connected hypersensitivity to insect bites and iodine 
is productive of severely disfiguring scars of the head, 
face, or neck.  

It is also noted that there has been no medical evidence, nor 
any complaints, pertaining to scars related to the 
appellant's hypersensitivity to insect bites and iodine that 
are productive of functional limitation of the body parts 
affected, as contemplated in the rating criteria for old 
Diagnostic Code 7805.     

In considering the appellant's service-connected 
hypersensitivity to insect bites and iodine under the new 
rating criteria, it is noted that he is currently evaluated 
at the maximum rating allowable under new Diagnostic Codes 
7802, 7803, and 7804.   

In addition, the Board finds that there is no basis for a 
higher evaluation under the new rating criteria for 
Diagnostic Code 7806.  As previously stated, under the new 
rating criteria for Diagnostic Code 7806, a 30 percent 
evaluation is assigned for 20 to 40 percent of the entire 
body, or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly during the past 12-month 
period.  In this regard, the Board notes that there is no 
evidence of record showing that the appellant's 
hypersensitivity to insect bites and iodine involves 20 to 40 
percent of either his entire body or exposed areas.  The 
Board recognizes that VAMC outpatient treatment records show 
that in August 1998, the appellant was treated for a bee 
sting, and at that time, it was noted that the appellant had 
hives "all over."  However, the records also reflect that 
the appellant was given medication and that his symptoms were 
"gradually better."  In addition, in the appellant's July 
2000 VA examination, it was noted that the appellant had a 
two by two mm. excoriated, slightly pink papule on the right 
medial lower leg at the site where the appellant had reported 
a history of a previous tick bite.  It was further reported 
that the appellant's left anterior thigh showed a slightly 
larger, four by four mm. pink papule where the appellant had 
reported a history of a previous tick bite.  Moreover, a 
March 2003 private medical report shows that at that time, 
upon physical examination of the appellant's skin, there was 
no eczema, urticaria, or angioedema.     

The Board also notes that there is no evidence of record 
showing that the appellant has undergone systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more in the past year or 
during any one-year period.  The Board observes that the 
appellant has been treated with Benadryl and uses an Epipen 
when necessary.  The Board further recognizes that although 
the appellant attempted to undergo immunotherapy, he was 
unable to complete the procedure because he developed an 
adverse reaction to his allergy shots and had to stop the 
immunotherapy.  In addition, the evidence of record also 
reflects that the appellant is unable to undergo venom 
immunotherapy because he takes a beta-blocker for his heart 
condition.  However, although the evidence of record reflects 
that the appellant has taken Benadryl and has attempted to 
undergo immunotherapy, the Board notes that there is no 
evidence of record showing that the appellant has undergone 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more in the past year or during any one year period.       

Moreover, the appellant does not meet the criteria for a 30 
percent rating under the new Diagnostic Code 7800.  There is 
no medical evidence showing that the appellant's service-
connected hypersensitivity of insect bites and iodine is 
productive of visible or palpable tissue loss, gross 
distortion or asymmetry of one feature or paired sets of 
features, or at least two of the characteristics of 
disfigurement listed under that code.  

The Board further notes that there is no medical evidence 
pertaining to scars related to the appellant's service-
connected hypersensitivity to insect bites and iodine that 
are deep, cause limited motion, and that involve an area or 
areas exceeding 12 square inches, located other than on the 
head, face, or neck, for a 20 percent rating under new rating 
criteria for Diagnostic Code 7801.     

Furthermore, there is no medical evidence of record 
pertaining to scars related to the appellant's 
hypersensitivity to insect bites and iodine that are 
productive of functional limitation of the body parts 
affected, as contemplated in the rating criteria for new 
Diagnostic Code 7805.    

The Board also recognizes that in a statement from the 
appellant's representative, the Wisconsin Department of 
Veterans Affairs, dated in February 2003, the appellant's 
representative indicated that the appellant's service-
connected hypersensitivity to insects should be evaluated 
under a different diagnostic code such as Diagnostic Code 
7825 for urticaria.  In this regard, the Board notes that, as 
previously stated, the criteria for evaluating skin disorders 
was amended, effective from August 30, 2002, during the 
pendency of this claim.  See 67 Fed. Reg. 147, 49590-49599 
(July 31, 2002).  The new schedule of ratings for skin 
created Diagnostic Code 7825, which provides rating criteria 
for urticaria.  


Under the new Diagnostic Code 7825 for rating cases of 
urticaria, a 10 percent rating is warranted where there are 
recurrent episodes of urticaria occurring at least four times 
during the past 12-month period, and; responding to treatment 
with antihistamines or sympathomimetics.  A 30 percent 
evaluation is available where there is evidence of recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period, and requiring intermittent systemic 
immunosuppressive therapy for control.  A maximum 60 percent 
evaluation is available where there is evidence of recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period despite continuous immunosuppressive 
therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825 (2004).      

In this case, the Board finds that a higher evaluation under 
Diagnostic Code 7825 is not warranted.  The Board notes that 
there is no evidence of record showing that the appellant's 
service-connected hypersensitivity to insect bites and iodine 
is productive of recurrent debilitating episodes occurring at 
least four times during the past 12-month period, and 
requiring intermittent systemic immunosuppressive therapy for 
control.  Although there is evidence of record showing that 
the appellant has attempted immunotherapy for his 
hypersensitivity to insects and iodine, nevertheless, there 
is no evidence of record showing that he has undergone 
immunosuppressive therapy for control of his hypersensitivity 
to insects and iodine.  Therefore, in light of the above, the 
Board concludes that there is no basis for a higher rating 
under Diagnostic Code 7825.        

Accordingly, in light of the above, the Board finds that a 
rating higher than 10 percent is not warranted at any point 
during the pendency of this claim for the appellant's 
service-connected hypersensitivity to insect bites and 
iodine.  In reaching this decision, the Board has considered 
the appellant's contentions that he has had to move from a 
wooded area to an open area due to his hypersensitivity to 
insect bites, and that his hypersensitivity to insect bites 
severely limited the amount of time he could spend outside 
without putting himself in danger.  However, the Board must 
apply the old and revised criteria for rating skin 
disabilities, and it is the Board's determination that these 
criteria have not been met.  Thus, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim for an evaluation in excess of 10 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim for a higher evaluation must be denied.

Finally, an extraschedular rating could apply if the case 
presented an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1) (2004).  In this regard, the Board recognizes 
the appellant's contention that his service-connected 
hypersensitivity to insect bites and iodine has interfered 
with his ability to seek certain types of employment, such as 
a real estate agent and lawn maintenance.  However, the 
evidence does not show that the appellant's hypersensitivity 
to insect bites and iodine has resulted in any 
hospitalizations, or that it has caused any marked 
interference with employment not already contemplated by the 
current rating criteria.  In short, there has been no showing 
that the application of the regular schedular criteria is 
impractical.  The Board finds, therefore, that the RO's 
decision not to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular rating was 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

An initial evaluation in excess of 10 percent for 
hypersensitivity to insect bites, and history of contact 
dermatitis secondary to iodine and iodine derivatives, is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



